                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN




KATHRYN KNOWLTON, and
DANA McCORMICK,
                                                             Case No.
       Plaintiffs,

       v.

CITY OF WAUWATOSA, BARRY WEBER,
in his official capacity as Chief of Police, and
DENNIS MCBRIDE, in his official capacity
as Mayor of Wauwatosa.

       Defendants.




                                           COMPLAINT




       Plaintiffs Kathryn Knowlton and Dana McCormick, by their undersigned attorneys,

hereby allege as follows:

                                      NATURE OF ACTION



   1. This is a civil action brought pursuant to 42 U.S.C. §1983. Plaintiffs seek damages for

       injuries sustained by Plaintiffs as a result of Defendants’ violation of their constitutional

       rights. Plaintiffs also seek to enjoin the City of Wauwatosa and Wauwatosa Mayor Dennis

       McBride from issuing unlawful emergency orders and Police Chief Barry Weber from



            Case 2:20-cv-01660-BHL Filed 11/02/20 Page 1 of 15 Document 1
   issuing and enforcing unlawful polices including dispersal orders to peaceful passersby

   based on alleged unlawful assembly or other group misconduct by others.



2. This case arises from the City of Wauwatosa’s Emergency Order unilaterally made by the

   Mayor, Dennis McBride, on September 30, 2020 in anticipation of civil unrest following

   the release of the Milwaukee County District Attorney’s findings in the matter of

   Wauwatosa Police Officer Joseph Mensah’s killing of Alvin Cole. The Mayor’s Order

   gave rise to the Wauwatosa Police Department’s response which included mobilization of

   over 20 additional law enforcement agencies, as well as the Wisconsin National Guard.



3. On October 10, 2020, police and military personnel mobilized en masse in the streets

   surrounding Wauwatosa City Hall located at the southwest corner of 76th Street and North

   Avenue, making those streets impassable. A crowd of less than approximately 50 people

   had previously formed and then dispersed eastward and beyond the intersection, such that

   there were no persons in the area other than the Plaintiffs, who were sitting on the lawn of

   City Hall. Plaintiffs were nonetheless ordered to disperse without cause and forcibly

   arrested without the ability to comply with the dispersal order, in violation of their Fourth

   Amendment rights to be free from unreasonable seizures. Plaintiffs were then detained

   and interrogated before being given citations for a City ordinance (curfew) violation.



                            JURISDICTION AND VENUE

4. This Court has jurisdiction to hear this Complaint pursuant to 28 U.S.C. §1331 (federal

   question), 28 U.S.C. §1343(a)(3) and (4) (civil rights jurisdiction), 28 U.S.C. §§2201,



                                             2

     Case 2:20-cv-01660-BHL Filed 11/02/20 Page 2 of 15 Document 1
   2202 (declaratory judgment jurisdiction), and 28 U.S.C. §1367 (supplemental

   jurisdiction).

5. Venue is proper in the United States District Court for the Eastern District of Wisconsin

   under 28 U.S.C. §1391(b)(1) and (2) because defendants (including entities) are therein

   located, and because a substantial part of the acts or omissions giving rise to the claims

   herein occurred in this judicial district.

                       THE PARTIES TO THIS COMPLAINT



6. Plaintiff Kathryn Knowlton resides at 7006 Milwaukee Avenue, Wauwatosa, WI 53213,

   in Milwaukee County, State of Wisconsin.

7. Plaintiff Dana McCormick resides at 1734 North 69th Street, Wauwatosa, WI 53213, in

   Milwaukee County, State of Wisconsin.

8. Defendant City of Wauwatosa is a Wisconsin municipality.

9. Defendant Barry Weber, Chief of Police, Wauwatosa Police Department located at 1700

   North 116th Street, Wauwatosa, WI 53226, County of Milwaukee, State of Wisconsin,

   with a phone number of 414-471-8430 and an email of bweber@wauwatosa.net, and is,

   on information and belief an adult resident of the State of Wisconsin residing in

   Washington County, within the Eastern District of Wisconsin. Defendant Weber is the

   Chief of Police for Wauwatosa and in that capacity has final responsibility for

   establishing the rules of engagement for police deployments responding to protests and

   civil unrest and as directed by the Mayor. Chief Weber is named in his official capacity

   for declaratory and injunctive relief only. At all times pertinent and material to this




                                                3

      Case 2:20-cv-01660-BHL Filed 11/02/20 Page 3 of 15 Document 1
       Complaint, Defendant Weber was acting within the scope of his employment and under

       color of the statutes, ordinances, customs, policies and usages of the State of Wisconsin.

   10. Defendant Dennis McBride, Mayor of Wauwatosa, Wauwatosa City Hall located at 7725

       West North Avenue, Wauwatosa, WI 53213, County of Milwaukee, State of Wisconsin,

       with a phone number of 414-479-8917 and an email of dmcbride@wauwatosa.net, and is,

       on information and belief, an adult resident of the State of Wisconsin residing in

       Milwaukee County, within the Eastern District of Wisconsin. Defendant McBride is the

       Mayor of Wauwatosa, and in that capacity is chief executive officer, responsible to direct

       the Chief of Police. Mayor McBride is named in his official capacity for declaratory and

       injunctive relief only. At all times pertinent and material to this Complaint, Defendant

       McBride was acting within the scope of his employment and under color of the statutes,

       ordinances, customs, policies and usages of the State of Wisconsin.

                                       ALLEGATIONS OF FACT

       11.     Following the George Floyd killing in Minneapolis on May 25, 2020, Wauwatosa

(along with other cities across the country) began to experience protests calling for police

reform. The focus of these protests in Wauwatosa was an officer-involved shooting that

occurred in February, 2020. As of September 30, 2020, Wauwatosa had been the center of such

protests for more than 120 consecutive days, and the officer-involved shooting was under review

by the Milwaukee County District Attorney’s office.

       12.     These protests were largely peaceful, although some people disturbed neighbors

at night and a few engaged in illegal acts.

       13.     On September 30, 2020, Mayor McBride signed a “Proclamation of Emergency”

for the City of Wauwatosa which enacted a curfew restricting “pedestrian and vehicular traffic


                                                 4

          Case 2:20-cv-01660-BHL Filed 11/02/20 Page 4 of 15 Document 1
on Wauwatosa streets” from 7pm to 6am, to commence on October 7 and continue to October

12, 2020.

       14.      On October 7, 2020, a full week after the execution of the Order, Mayor McBride

made this proclamation public. Wauwatosa Common Council had not been advised or notified

in any way of this Order, even though the Council was able to, and did in fact meet twice

between September 30 and October 7, 2020.

        15.     On October 10, 2020, at approximately 6:50pm, Plaintiffs were sitting and

reading books on the Northeast lawn of the Wauwatosa City Hall on a red floral picnic blanket.

Plaintiffs were under a tree, on no street or thoroughfare and blocking no entrance or exit. There

were no other persons within approximately 50 to 100 yards of the plaintiffs.

       16.      At approximately 7:15pm, armored vehicles and lines of armed military-style

personnel in riot gear including helmets and shields, entirely blocked both North Avenue

westbound, and 76th Street southbound from the intersection of 76th Street and North Avenue,

making those streets completely impassible.

       17.      At approximately 7:30pm, flood lights were trained on the lawn, and directly into

the eyes of the Plaintiffs from the line of armed military personnel and vehicles from North

Avenue. Knowlton stood up and requested to speak to a Wauwatosa police officer.

       18.      A bull horn announcement stated that Plaintiffs were in violation of Wisconsin

Statute 947.06 for unlawful assembly, and if they did not disperse, they would be subject to

arrest. Knowlton stated that there were only 2 people on the lawn, and that the statute required 3

or more people, and again requested to speak to a Wauwatosa police officer. There was no

response.




                                                5

            Case 2:20-cv-01660-BHL Filed 11/02/20 Page 5 of 15 Document 1
       19.     Knowlton asked another time in the direction of North Avenue for a Wauwatosa

police officer, and then turned around. Knowlton saw that the line of personnel and vehicles

spanning across the entire Southbound 76th Street had expanded into and across the lawn of City

Hall to the wall of the actual building, and was approximately 20-30 yards away from Plaintiffs’

picnic blanket. The line was “shoulder to shoulder” and provided no egress to Plaintiffs.

       20.     Knowlton called out towards that line requesting to speak with a Wauwatosa

police officer. The line continued to move steadily towards North Avenue, blocking any exit. A

bull horn from the direction of Southbound 76th Street then yelled something unintelligible to

Plaintiffs. Knowlton called out that she could not understand what was said. Knowlton stated

that if she needed to leave, her home was South and she needed to go in that direction, and asked

again for a Wauwatosa police officer. There was no response.

       21.     The line continued to move toward the Plaintiffs. Knowlton again asked for a

Wauwatosa police officer as the line approached Knowlton. At least 4 armed personnel without

any identifying insignia grabbed both of her arms and forcibly pulled her through the line of

personnel toward the South parking lot of the City Hall. Knowlton asked what was going on and

asked again for a Wauwatosa police officer. There was no response.

       22.     McCormick was following Knowlton and stated, “I’m going home, it’s that way”

and pointed South. Unidentifiable personnel in riot gear responded to her, “Oh no you’re not”

without providing any further information.

       23.     Two other riot-geared personnel pulled McCormick’s arms behind her back and

forcibly moved her forward going in the same direction as Knowlton.

       24.     Knowlton continued to ask at least three more times for a Wauwatosa police

officer and asked “what is going on?” No response was provided.



                                                6

         Case 2:20-cv-01660-BHL Filed 11/02/20 Page 6 of 15 Document 1
        25.    Knowlton was brought to the back of a Wauwatosa police truck, told to separate

her feet, her book was taken out of her hand, her arms were pulled and held behind her back and

she was handcuffed with plastic zip-ties. She was patted down.

        26.    A Wauwatosa police officer behind Knowlton asked whether she had anything

that could be dangerous in her pockets. Knowlton stated, “not on purpose” to which he

responded, “not on purpose? So you do have something that could hurt me?” to which Knowlton

responded in the negative.

        27.    Knowlton’s back pockets were searched and her cell phone taken.

        28.    Knowlton was asked her name and birthdate, which she provided.

        29.    The police officer directed her to get into the back of the truck. Knowlton asked

why she had been arrested and was told, “unlawful assembly.” Knowlton responded that there

were only 2 people on the lawn and this was an unlawful arrest.

        30.    Knowlton stated that she wanted to speak to an attorney immediately. The police

officer responded, “it doesn’t work that way, you can talk to an attorney after you are released.”

Knowlton stated, “I am an attorney and I want to speak to my attorney right now.” No one

responded or said anything else.

        31.    McCormick was asked if she had anything sharp or dangerous in her possession.

She shook her head in the negative. Her arms were already behind her back being held by two

officers. She was handcuffed with plastic zip-ties.

        32.    McCormick was patted down and her property was taken, including her library

book.

        33.    McCormick was directed to get into the truck without any further explanation or

questions.



                                                 7

          Case 2:20-cv-01660-BHL Filed 11/02/20 Page 7 of 15 Document 1
        34.     At no time was McCormick asked her name or any other identifying information.

        35.     At no time was either Plaintiff advised of any of their rights.

        36.     The Plaintiffs asked where they were being taken and were told, “you’ll find out

when you get there.”

        37.     The truck drove away for some time, and then stopped to pick up an additional

person, who was loaded into the truck in handcuffs, crying and asking why she had been arrested

and where the truck was going. Again, law enforcement did not respond, or stated that they

would not disclose any location.

        38.     The truck drove on for another 10-15 minutes, and stopped again in a dark and

quiet parking lot. Law enforcement opened the back of the truck and stated that another vehicle

would be transporting Plaintiffs and the additional person to yet another location which they

would not disclose.

        39.     A Brookfield police truck arrived and at that point, for the first time, McCormick

was asked her name by a Brookfield police officer who wrote it on his notebook. Then

Plaintiffs and the additional person were loaded into the Brookfield police truck which only had

two seatbelts. Knowlton called this to the attention of law enforcement and another vehicle was

called to transport so that all detainees had seatbelts.

        40.     McCormick was then separated from Knowlton and the additional person and put

into the back of a police squad car alone and seat-belted. She was not advised any further, but

she was then able to identify that location as Our Redeemer Lutheran Church on North Avenue

in Wauwatosa. McCormick was then able to observe the direction and location of both vehicles.




                                                   8

          Case 2:20-cv-01660-BHL Filed 11/02/20 Page 8 of 15 Document 1
       41.     After another transport of about 10 minutes, Plaintiffs and the additional person

were brought into what appeared to be a police processing room. There were no identifying

signs as to where or what this location was.

       42.     Four Wauwatosa-uniformed officers proceeded with an additional search,

including under the clothes, and seized other property missed in the first search. Plaintiffs’ shoes

and handcuffs were removed.

       43.     Two agents who identified themselves and provided credentials for the United

States Federal Bureau of Investigation asked for interviews.

       44.     The Wauwatosa police officers then asked for social security numbers, about

employment, family history, and if Plaintiffs were members in “antifa” and “the People’s

Revolution” in addition to other questions.

       45.     Plaintiffs and the additional person were photographed.

       46.     At no time were Plaintiffs advised of their Constitutional rights.

       47.     After another hour or so, Plaintiffs and the additional person were issued curfew

violation citations and told that was the end of the matter, and further instructions for addressing

the citation were included therein.

       48.     McCormick inquired as to why an arrest was made for an ordinance violation.

The officer responded that it is “policy” to “always” bring in parties who had violated municipal

ordinances.

       49.     Law enforcement then told all three detainees that they would be leaving in a

police van and dropped off at a point of law enforcement’s choosing. The additional person

became upset and asked why she was not free to leave on her own. Law enforcement then stated




                                                 9

          Case 2:20-cv-01660-BHL Filed 11/02/20 Page 9 of 15 Document 1
that “policy” required law enforcement transport as a “courtesy.” Law enforcement further

stated that Defendant Weber did not want people gathering at the police station.

        50.     When the additional person cried and expressed fear and claustrophobia in having

to get back into a police transport, she was told that she was risking additional arrest for a curfew

violation, and it would be “safer” to take the law enforcement “courtesy” transport.

        51.     McCormick then asked to be taken to our homes (to avoid risk of arrest because

of curfew violation), she was told “no, we will drop you off in Wauwatosa.”

        52.     Plaintiffs were then told to leave the building with two Brookfield law

enforcement officers who would do the transporting. The additional person was walked out of

the parking lot accompanied by a police officer.

        53.     Plaintiffs’ property was given to the Brookfield officers. Once outside, one of the

Brookfield officers said he was going to use handcuffs again, and stated that it was required

“policy.” McCormick stated Plaintiffs would rather walk. The other Brookfield officer then

stated something like “forget it, let it go,” and Plaintiffs were told to get into the back of the

truck. The officers then discussed how to get to the intersection of 76th Street and Milwaukee

Avenue. Knowlton stated that Wauwatosa East High School was located there and they could

use google maps.

        54.     Plaintiffs were dropped off at that intersection where Wauwatosa East High

School is located, and told they could still be arrested for curfew violation. Plaintiffs’

belongings were then returned and Plaintiffs walked to their respective homes.

        55.     Plaintiffs suffered physical discomfort and injury, including soreness and bruising

from having their arms handcuffed behind their backs, and significant emotional distress and




                                                  10

         Case 2:20-cv-01660-BHL Filed 11/02/20 Page 10 of 15 Document 1
trauma, including fear about where they would be taken and what would be done to them, from

their unlawful arrest and detention.

        56.       Plaintiffs continue to experience post-traumatic stress, and fear on-going

retaliation.

        57.       At no time were either of the Plaintiffs provided Miranda warning, or informed in

any way of any legal rights they had incident to an arrest, search, seizure, detention and

interrogation.

        58.       Knowlton was specifically denied her right to Counsel though she had specifically

invoked. Further, her Counsel had identified himself to law enforcement and attempted in

person to speak with Knowlton before the vehicle left the initial incident location or be advised

as to her location. This was denied. Knowlton was never advised of these attempts.

        59.       McCormick was never identified by or to law enforcement prior to her being

handcuffed, detained and removed from the initial incident location. That is, she did not have

any identification, and law enforcement did not ask even her name until a different transport

occurred.

                                        FIRST CLAIM FOR RELIEF
               (Violation of Plaintiffs’ Fourth Amendment Rights to be Free from Unlawful
                                                Arrest)

        60.       All paragraphs of this Complaint are realleged and incorporated as though fully

set forth.

        61.       Law enforcement’s arrest and detention of Plaintiffs Knowlton and McCormick

were unjustified and unreasonable seizures of their persons.

        62.       Law enforcement actions were taken in willful, wanton, reckless and malicious

disregard of the Plaintiffs’ constitutional rights, for which Plaintiffs have suffered injury.


                                                   11

             Case 2:20-cv-01660-BHL Filed 11/02/20 Page 11 of 15 Document 1
        63.      While acting under color of state law, law enforcement deprived Plaintiffs of their

Fourth Amendment rights for which Plaintiffs are entitled to damages proximately caused

thereby.



                                  SECOND CLAIM FOR RELIEF
    (Violation of Plaintiffs’ Fourth Amendment Rights to be Free from Excessive Force)


        64.      All paragraphs of this Complaint are realleged and incorporated as though fully

set forth.

        65.      Law enforcement’s use of force to effectuate the arrests and detention of Plaintiffs

Knowlton and McCormick was unjustified and unreasonable.

        66.      Law enforcement actions were taken in willful, wanton, reckless and malicious

disregard of the Plaintiffs’ constitutional rights, for which Plaintiffs have suffered injury.

        67.      While acting under color of state law, law enforcement deprived Plaintiffs of their

Fourth Amendment rights for which Plaintiffs are entitled to damages proximately caused

thereby.



                                      THIRD CLAIM FOR RELIEF
                   (Violation of Plaintiffs’ Sixth Amendment Right to Counsel)


        68.      All paragraphs of this Complaint are realleged and incorporated as though fully

set forth.

        69.      Law enforcement interrogation of Plaintiffs despite explicit notice that Knowlton

had Counsel, and in addition to her specific and explicit invocation of her right to Counsel, is a

violation of the Sixth Amendment.



                                                  12

             Case 2:20-cv-01660-BHL Filed 11/02/20 Page 12 of 15 Document 1
        70.      Law enforcement actions were taken in willful, wanton, reckless and malicious

disregard of the Plaintiffs’ constitutional rights, for which Plaintiffs have suffered injury.

        71.      While acting under color of state law, law enforcement deprived Plaintiffs of their

Sixth Amendment rights for which Plaintiffs are entitled to damages proximately caused thereby.



                             FOURTH CLAIM FOR RELIEF
  (Policy and Practice of Arrests for Unlawful Assembly in Violation of First and Fourth
                                    Amendment Rights)


        72.      All paragraphs of this Complaint are realleged and incorporated as though fully

set forth.

        73.      The policy and practice of Defendants City of Wauwatosa, Weber and McBride

of directing and ordering the emergency curfew and dispersal of people peacefully observing or

passing by an allegedly unlawful assembly and then arresting those, who through law

enforcement obstructive and excessive force action are made unable to comply, is unreasonable

and unjustified and interfered with Plaintiffs’ First Amendment rights of association and ability

to observe, record and report their observations.

        74.      Defendants City of Wauwatosa, Weber and McBride, in implementing the policy

and practice of ordering the emergency curfew and dispersal of people peacefully observing or

passing by an allegedly unlawful assembly and then arresting those, who through law

enforcement obstructive and excessive force action are made unable to comply, place Plaintiffs,

and others similarly situated, at continuing and foreseeable risk of being arrested for exercising

their First Amendment right of association and Fourth Amendment right to be free from

excessive force and will not cease without injunctive relief.




                                                  13

             Case 2:20-cv-01660-BHL Filed 11/02/20 Page 13 of 15 Document 1
        75.     Defendants’ actions were taken in willful, wanton, reckless and malicious

disregard of the Plaintiffs’ constitutional rights, for which Plaintiffs have suffered injury.

       76.      While acting under color of state law, Defendants City of Wauwatosa, Weber and

McBride deprived Plaintiffs of their First and Fourth Amendment rights for which Plaintiffs are

entitled a declaration that the policy and practice is unlawful and an injunction against that policy

and/or practice.



       WHEREFORE, Plaintiffs respectfully demand judgment as follows:

       A. Compensatory and/or nominal damages in an amount to be determined at trial;

       B. Punitive damages in an amount to be determined at trial;

       C. A declaration that the City’s policy and/or practice of declaring unlawful assemblies

             and ordering dispersal of persons not participating in unlawful activity violates the

             First and Fourth Amendments;

       D. An order enjoining Defendants City of Wauwatosa, and Weber from enforcing a

             policy ordering dispersal of people peacefully observing or passing by an allegedly

             unlawful assembly and then arresting those who through law enforcement obstructive

             and excessive force action are unable to comply;

       E. Reasonable attorneys’ fees and costs pursuant to 42 U.S.C. sec. 1983 and 1988; and

       F. All other relief the Court deems just.



       PLAINTIFFS REQUEST A TRIAL BY JURY ON ALL CLAIMS.

       Dated this 2nd day of November, 2020.




                                                  14

         Case 2:20-cv-01660-BHL Filed 11/02/20 Page 14 of 15 Document 1
                      KNOWLTON LAW GROUP, LLC
                      Counsel for Plaintiffs,

                      By: /s/ Kathryn L. Knowlton
                      Kathryn L. Knowlton, State Bar No.: 1032814
                      Knowlton Law Group, LLC
                      7219 West Center Street
                      Wauwatosa, WI 53210
                      Phone: 414-202-2444
                      Facsimile:414-939-8830
                      Email: kate@knowltonlawgroup.com




                               15

Case 2:20-cv-01660-BHL Filed 11/02/20 Page 15 of 15 Document 1
